

 S1629 ENR: District of Columbia Courts, Public Defender Service, and Court Services and Offender Supervision Agency Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1629IN THE SENATE OF THE UNITED STATESAN ACTTo revise certain authorities of the District of Columbia courts, the Court Services and Offender
			 Supervision Agency for the District of Columbia, and the Public Defender
 Service for the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the District of Columbia Courts, Public Defender Service, and Court Services and Offender Supervision Agency Act of 2015.2.Authorities of District of Columbia Courts(a)Authorization To Collect Debts and Erroneous Payments From Employees(1)In generalSubchapter II of chapter 17 of title 11, District of Columbia Official Code, is amended by adding at the end the following:11–1733.Collection, compromise, and waiver of employee debts and erroneous payments(a)Collection of debts and erroneous payments made to employees(1)Authority to collectIf the Executive Officer determines that an employee or former employee of the District of Columbia Courts is indebted to the District of Columbia Courts because of an erroneous payment made to or on behalf of the employee or former employee, or any other debt, the Executive Officer may collect the amount of the debt in accordance with this subsection.(2)Timing of collectionThe Executive Officer may collect a debt from an employee under this subsection in monthly installments or at officially established regular pay period intervals, by deduction in reasonable amounts from the current pay of the employee.(3)Source of deductionsThe Executive Officer may make a deduction under paragraph (2) from any wages, salary, compensation, remuneration for services, or other authorized pay, including incentive pay, back pay, and lump sum leave payments, but not including retirement pay.(4)Limit on amountIn making deductions under paragraph (2) with respect to an employee, the Executive Officer—(A)except as provided in subparagraph (B), may not deduct more than 20 percent of the disposable pay of the employee for any period; and(B)upon consent of the employee, may deduct more than 20 percent of the disposable pay of the employee for any period.(5)Collections after employmentIf the employment of an employee ends before the Executive Officer completes the collection of the amount of the employee’s debt under this subsection, deductions may be made—(A)from later non-periodic government payments of any nature due the former employee, except retirement pay; and(B)without regard to the limit under paragraph (4)(A).(b)Notice and hearing required(1)In generalExcept as provided in paragraph (3), prior to initiating any proceeding under subsection (a) to collect any debt from an individual, the Executive Officer shall provide the individual with—(A)written notice, not later than 30 days before the date on which the Executive Officer initiates the proceeding, that informs the individual of—(i)the nature and amount of the debt determined by the District of Columbia Courts to be due;(ii)the intention of the Courts to initiate a proceeding to collect the debt through deductions from pay; and(iii)an explanation of the rights of the individual under this section;(B)an opportunity to inspect and copy Court records relating to the debt;(C)an opportunity to enter into a written agreement with the Courts, under terms agreeable to the Executive Officer, to establish a schedule for the repayment of the debt; and(D)an opportunity for a hearing in accordance with paragraph (2) on the determination of the Courts—(i)concerning the existence or amount of the debt; and(ii)in the case of an individual whose repayment schedule is established other than by a written agreement under subparagraph (C), concerning the terms of the repayment schedule.(2)Procedures for hearings(A)Availability of hearing upon requestExcept as provided in paragraph (3), the Executive Officer shall provide a hearing under this paragraph if an individual, not later than 15 days after the date on which the individual receives a notice under paragraph (1)(A), and in accordance with any procedures that the Executive Officer prescribes, files a petition requesting the hearing.(B)Basis for hearingA hearing under this paragraph shall be on the written submissions unless the hearing officer determines that the existence or amount of the debt—(i)turns on an issue of credibility or veracity; or(ii)cannot be resolved by a review of the documentary evidence.(C)Stay of collection proceedingsThe timely filing of a petition for a hearing under subparagraph (A) shall stay the commencement of collection proceedings under this section.(D)Independent officerAn independent hearing officer appointed in accordance with regulations promulgated under subsection (e) shall conduct a hearing under this paragraph.(E)Deadline for decisionThe hearing officer shall issue a final decision regarding the questions covered by the hearing at the earliest practicable date, and not later than 60 days after the date of the hearing.(3)ExceptionParagraphs (1) and (2) shall not apply to a routine intra-Courts adjustment of pay that is attributable to a clerical or administrative error or delay in processing pay documents that occurred within the 4 pay periods preceding the adjustment or to any adjustment that amounts to not more than $50, if at the time of the adjustment, or as soon thereafter as practical, the Executive Officer provides the individual—(A)written notice of the nature and amount of the adjustment; and(B)a point of contact for contesting the adjustment.(c)Compromise(1)Authority to compromise claimsThe Executive Officer may—(A)compromise a claim to collect a debt under this section if the amount involved is not more than $100,000; and(B)suspend or end collection action on a claim described in subparagraph (A) if the Executive Officer determines that—(i)no person liable on the claim has the present or prospective ability to pay a significant amount of the claim; or(ii)the cost of collecting the claim is likely to be more than the amount recovered.(2)Effect of compromiseA compromise under this subsection shall be final and conclusive unless obtained by fraud, misrepresentation, presenting a false claim, or mutual mistake of fact.(3)No liability of official responsible for compromiseAn accountable official shall not be liable for an amount paid or for the value of property lost or damaged if the amount or value is not recovered because of a compromise under this subsection.(d)Waiver of claim(1)Authority to waive claimsUpon application from a person liable on a claim to collect a debt under this section, the Executive Officer may, with written justification, waive the claim if collection would be—(A)against equity;(B)against good conscience; and(C)not in the best interests of the District of Columbia Courts.(2)Limitations on authorityThe Executive Officer may not waive a claim under this subsection if the Executive Officer—(A)determines that there exists, in connection with the claim, an indication of fraud, misrepresentation, fault, or lack of good faith on the part of the employee, the former employee, or any other person that has an interest in obtaining a waiver of the claim; or(B)receives the application for waiver later than 3 years after the later of the date on which the erroneous payment was discovered or the date of enactment of this section, unless the claim involves money owed for Federal health benefits, Federal life insurance, or Federal retirement benefits.(3)Denial of application for waiverA decision by the Executive Officer to deny an application for a waiver under this subsection shall be the final administrative decision of the District government.(4)Refund of amounts already collected against claim subsequently waivedIf the Executive Officer waives a claim against an employee or former employee under this section after the District of Columbia Courts have been reimbursed for the claim in whole or in part, the Executive Officer shall provide the employee or former employee a refund of the amount of the reimbursement upon application for the refund, if the Executive Officer receives the application not later than 2 years after the effective date of the waiver.(5)Effect on accounts of CourtsIn the audit and settlement of accounts of any accountable official, full credit shall be given for any amounts with respect to which collection by the District of Columbia Courts is waived under this subsection.(6)Validity of paymentsAn erroneous payment or debt, the collection of which is waived under this subsection, shall be a valid payment for all purposes.(7)No effect on other authoritiesNothing in this subsection shall be construed to affect the authority of the District of Columbia under any other statute to litigate, settle, compromise, or waive any claim of the District of Columbia.(e)RegulationsThe authority of the Executive Officer under this section shall be subject to regulations promulgated by the Joint Committee..(2)Clerical amendmentThe table of sections for subchapter II of chapter 17 of title 11, District of Columbia Official Code, is amended by adding at the end the following:11–1733. Collection, compromise, and waiver of employee debts and erroneous payments..(3)Effective dateThe amendments made by this subsection shall apply with respect to any erroneous payment made or debt incurred before, on, or after the date of enactment of this Act.(b)Authorization To Purchase Uniforms for PersonnelSection 11–1742(b), District of Columbia Official Code, is amended by adding at the end the following: In carrying out the authority under the preceding sentence, the Executive Officer may purchase uniforms to be worn by nonjudicial employees of the District of Columbia Courts whose responsibilities warrant the wearing of uniforms if the cost of furnishing a uniform to an employee during a year does not exceed the amount applicable for the year under section 5901(a)(1) of title 5, United States Code (relating to the uniform allowance for employees of the Government of the United States)..3.Authorities of Court Services and Offender Supervision Agency(a)Authority To Develop and Operate Programmatic Incentives for Sentenced OffendersSection 11233(b)(2)(F) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–133(b)(2)(F), D.C. Official Code) is amended by striking sanctions and inserting sanctions and incentives.(b)Permanent Authority To Accept GiftsSection 11233(b)(3)(A) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–133(b)(3)(A), D.C. Official Code) is amended to read as follows:(A)Authority to accept giftsThe Director may accept, solicit, and use on behalf of the Agency any monetary or nonmonetary gift, donation, bequest, or use of facilities, property, or services for the purpose of aiding or facilitating the work of the Agency..(c)Permanent Authority To Accept and Use Reimbursements From District GovernmentSection 11233(b)(4) of such Act (sec. 24–133(b)(4)) is amended by striking During fiscal years 2006 through 2008, the Director and inserting The Director.4.Authorities of Public Defender Service(a)Acceptance and use of services of volunteersSection 307(b) of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1607(b), D.C. Official Code) is amended by striking the Service may accept public grants and private contributions made to assist it and inserting the Service may accept and use public grants, private contributions, and voluntary and uncompensated (gratuitous) services to assist it.(b)Treatment of members of Board of Trustees as employees of Service for purposes of liability(1)In generalSection 303(d) of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1603(d), D.C. Official Code) is amended by striking employees of the District of Columbia and inserting employees of the Service.(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of the District of Columbia Courts and Justice Technical Corrections Act of 1998 (Public Law 105–274; 112 Stat. 2419).Speaker of the House of RepresentativesVice President of the United States and President of the Senate